Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on April 19, 2022. Claims 1-14 and 16-25 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. 

Reasons for allowance
4.	Claims 1-14 and 16-25 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Mizutani et al., U.S. Patent Application Publication No. US 2018/0253975, in view of Erickson et al., U.S. Patent Application Publication No 2018/0061237, hereinafter referred to as Mizutani and Erickson, respectively.

6.	Regarding independent claim 1, Mizutani discloses an other-vehicle action prediction method of an other-vehicle action prediction device for predicting that another vehicle traveling in an adjacent lane adjacent to an own lane in which a host vehicle is traveling makes a lane change from the adjacent lane to the own lane in front of the host vehicle in accordance with a behavior of the other vehicle, the method comprising: acquiring an actual traveling state of the other vehicle; acquiring traffic regulation information as information on a traffic regulation regarding the adjacent lane ahead of the other vehicle; predicting a predicted traveling state which is a traveling state of the other vehicle when traveling according to the traffic regulation.

7.	Erickson teaches calculating a recognition possibility indicating a possibility that the other vehicle recognizes the traffic regulation.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

calculating a recognition possibility indicating a possibility that the other vehicle recognizes the traffic regulation by use of a recognition range which is a range enabling the other vehicle to recognize the traffic regulation; comparing the predicted traveling state with the actual traveling state; predicting that the other vehicle makes the lane change in accordance with comparison result and the recognition possibility, generating a route of the host vehicle based on predicting that the other vehicle makes the lane change; and autonomously controlling the host vehicle to travel the generated route.

9.	Claims 2-14 and 16-24 depend from claim 1 and are therefore allowable.

10.	Regarding independent claim 25, Mizutani discloses an other-vehicle action prediction device comprising a control unit for predicting that another vehicle traveling in an adjacent lane adjacent to an own lane in which a host vehicle is traveling makes a lane change from the adjacent lane to the own lane in front of the host vehicle in accordance with a behavior of the other vehicle, the control unit being configured to: acquire an actual traveling state of the other vehicle; acquire traffic regulation information as information on a traffic regulation regarding the adjacent lane ahead of the other vehicle; predict a predicted traveling state which is a traveling state of the other vehicle when traveling according to the traffic regulation.

11.	Erickson teaches calculate a recognition possibility indicating a possibility that the other vehicle recognizes the traffic regulation.

12.	Regarding independent claim 25, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

calculate a recognition possibility indicating a possibility that the other vehicle recognizes the traffic regulation by use of a recognition range which is a range enabling the other vehicle to recognize the traffic regulation; compare the predicted traveling state with the actual traveling state; predict that the other vehicle makes the lane change in accordance with a comparison result and the recognition possibility, generate a route of the host vehicle based on predicting that the other vehicle makes the lane change; and autonomously control the host vehicle to travel the generated route.

13.	Claim 25 is therefore allowable.

14.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665